UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2015 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-165972 U-VEND, INC. (Exact name of registrant specified in its charter) Delaware 22-3956444 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1507 7thSTREET, #425 SANTA MONICA, CALIFORNIA 90401 (Address of principal executive offices) (800) 467-1496 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The number of shares outstanding ofthe registrant’s Common Stock, $0.001 par value per share, was 13,786,587, as of May 18, 2015. 1 U-VEND, INC. INDEX Page PART I - FINANCIAL INFORMATION: Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Interim Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 4. Controls and Procedures 21 PART II - OTHER INFORMATION: Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 6. Exhibits 23 SIGNATURES 24 2 U-VEND, INC. CONDENSED CONSOLIDATED BALANCE SHEETS As of March 31, December 31, (unaudited) ASSETS Current assets: Cash $ $ Accounts receivable - Inventory (net) Prepaid expenses and other assets Total current assets Noncurrent assets: Property and equipment (net) Security deposits Deferred financing costs (net) Intangible asset (net) Goodwill Total noncurrent assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current liabilities: Accounts payable $ $ Accrued expenses Accrued interest Contingent consideration Registration rights liability Amounts due to officers Senior convertible notes, net of discount Promissory notes payable Convertible notes payable, net of discount Current capital lease obligation Total current liabilities Noncurrent liabilities: Contingent consideration - Capital lease obligation, net of discount Warrant liabilities Total noncurrent liabilities Total liabilities Commitments and contingencies (Note 9) Stockholders' deficiency: Common stock, $.001 par value, 600,000,000 shares authorized, 11,329,307 shares issued and outstanding (10,151,390 - 2014) Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficiency ) ) Total liabilities and stockholders' deficiency $ $ The accompanying notes are an integral part of the condensed consolidated financial statements 3 U-VEND, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, 2015 March 31, 2014 Revenue $ $ Cost of revenue Gross profit Operating expenses: Selling General and administrative Operating loss ) ) Other (income) expense, net: (Gain) on the change in fair value of debt and warrant liabilities ) ) Amortization of debt discount and deferred financing costs Interest expense Unrealized gain on foreign currency ) - Net loss $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted average common shares outstanding: basic and diluted The accompanying notes are an integral part of the condensed consolidated financial statements 4 U-VEND, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited For the Three Months Ended March 31 March 31 Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities Stock based compensation Gain on value of fair value of warrant liabilities ) ) Change in fair value of convertible debt ) - Common shares issued for lease obligation - Common shares and warrants issued for services Depreciation Amortization of intangible asset Amortization of debt discount and deferred financing costs Accretion of contingent consideration - Unrealized gain on foreign currency ) - Conversion of accrued interest to common stock - (Increase) decrease in assets: Accounts receivable ) ) Inventory ) ) Prepaid expenses and other assets Increase (decrease) in liabilities: Accounts payable and accrued expenses Accrued interest - Amounts due to officers - Net cash usedby operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Acquisition of business - Net cash (used) provided byinvesting activities ) Cash flows from financing activities: Proceeds conversion of senior convertible debt - Proceeds from common stock warrant exercises Proceeds from convertible notes, net of financing costs Proceeds from promissory notes - Principal payments on promissory notes - ) Net cashprovided byfinancing activities Net (decrease) increase in cash ) Cash - beginning of period Cash - end of period $ $ Cash paid for Interest $ $ Non-cash investing and financing activities: Equipment financed with debt $ $ Debt discount related to warrant liability and beneficial conversion feature $ $ Conversion of senior convertible debt into common stock $ $
